Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3 and 9 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Glausch et al. (WO 2008/064849 A1).
Glausch et al. teach crystalline of amorphous solid form of zoledronic acid or its pharmaceutical acceptable salts, or pharmaceutical composition comprising the same, particularly, for oral administration. See, the abstract, pages 1-2. The composition may be in the form of powder. See, particularly, page 7. Glausch et al. provide powder of zoledronic acid or its pharmaceutical acceptable salts, or hydrate. See, e.g. page 11. Wherein it states:

    PNG
    media_image1.png
    250
    583
    media_image1.png
    Greyscale

	The dosage amounts of the zoledronic acid would depends on the species, age, individual conditions, effective dose is in the range of 1 to 2500 mg, preferably, 1-1000 mg, especially 5-500mg. See, page 22, the second paragraph. Note, “zoledronic acid” as herein recited read on the acid and its pharmaceutical acceptable salts or hydrate. See, paragraph [0035] of the specification herein. As to the limitation of  “in a therapeutically effective amount to increase ejection fraction in a treated subject with ejection fraction below 55%, wherein the therapeutically effective amount of zoledronic acid to increase ejection fraction is formulated in the solid composition to deliver a dosage from about 40 µg/kg to about 125 µg/kg to the treated subject.”  and “wherein the ejection fraction is increased in the left ventricle” recited in claims 1 and 3, and “wherein the ejection fraction is below 40%” in claim 9, note, the limitation defines nor more than an intended use and there is no limitation as to the body weight of “treated subject”.  It has been well-settled that a recitation of the intended use of the claimed invention must result in a structural... difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Schreiber, .  

Claim Rejections 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonard. (US 7,704,977 B1) in view of  Glausch et al. (WO 2008/064849 A1).
Leonard teaches a solid oral dosage form comprising bisphosphonate with enhanced absorption, particularly, zoledronic acid. The solid dosage form can be a tablet, a mutiparticulate 
Leonard does not teach expressly a pharmaceutical composition consisting of zoledronic acid, which will provide a therapeutic effective amount of 40 µg/kg to 125 µg/kg, 100 µg/kg in particular.
However, Glausch et al. teach crystalline of amorphous solid form of zoledronic acid or its pharmaceutical acceptable salts, or pharmaceutical composition comprising the same, particularly, for oral administration. See, the abstract, pages 1-2. The composition may be in the form of powder. See, particularly, page 7. Glausch et al. provide powder of zoledronic acid or its pharmaceutical acceptable salts, or hydrate. See, e.g. page 11. Wherein it states:

    PNG
    media_image1.png
    250
    583
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to use the zoledronic acid powder of Glausch et al. to make oral dosage in the amount for providing the effective amounts of 40 µg/kg to 125 µg/kg, such as a unit dose of 5 mg. 
A person of ordinary skill in the art would have been motivated to use the zoledronic acid powder of Glausch et al. to make oral dosage in the amount for providing the effective amounts of 40 µg/kg to 125 µg/kg, such as a unit dose of 5 mg because the powder form of zoledronic acid is particularly known to be suitable for pharmaceutical product. As to the particularly amounts, note, 5 mg is well within the disclosed range of 1 to 25 mg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to the limitation “consisting of”, particularly, without the absorption enhancer as disclosed in Leonard, In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In instant case, a pharmaceutical composition consisting the active ingredient only may not be optimal as to absorption, it is nevertheless obvious as it is known to be less absorbable without absorption enhancer. As to the limitation of  “in a therapeutically effective amount to increase ejection fraction in a treated subject with ejection fraction below 55%, wherein the therapeutically effective amount of zoledronic acid to increase ejection fraction is formulated in the solid composition to deliver a dosage from about 40 µg/kg to about 125 µg/kg to the treated subject.”  and “wherein the ejection fraction is increased in the left ventricle” recited in claims 1 and 3, and “wherein the ejection fraction is below 40%” in claim 9, note, the limitation defines nor more than an intended use. It has been well-settled that a recitation of the intended use of the claimed invention must result in a structural... difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997. In instant case, the powder of the solid zoledronic acid or its salts or hydrate is capable to be used for providing the effective amounts as defined in the claims.
Response to the Arguments
Applicants’ remarks submitted March 23, 2021 have been fully considered, but found unpersuasive. 
As to the rejections under 35 U.S.C. 102(a)(1), applicants continue to argue that the Glausch reference does not teach each and every element of claimed invention, arranged as arranged in the claims. The arguments are not probative as set forth in prior office action. Particularly, as discussed in the rejection, the claims are drawn to a products read on a dose form comprising 5-10 mg of zoledronic acid or pharmaceutic acceptable salt. The recited function or intended use would not change the nature of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed, the 5-10 mg dosage of zoledronic acid or salt thereof is fully capable for performing the intended use herein recited. 
Applicants further contend that Glausch would have not been enabled for claimed invention, i.e., the intended function as herein recited. The examiner notes that  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). (see, also EMPE §2121 III. In instant case, Glausch is enabled for making the zoledronic composition. There is no need to show the composition would have the intended function as herein recited.
Further, any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties 
As to the rejections under 35 U.S.C. 103 over Leonard in view of Glausch, applicants contend that since Leonard teaches the requirement of medium chain fatty acid or its derivative for enhancing the absorption of the drug, it would have not been obvious for a composition without the fatty acid, such as what have claimed herein. As discussed in prior office action,  the omission of an element and its function is obvious if the function of the element is not desired. See, MPEP 2144.04 II. Further, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). A pharmaceutical composition consisting the active ingredient only may not be optimal as to absorption, it is nevertheless obvious as it is known to be less absorbable without absorption enhancer.
As to the particular dosage amounts encompassed by the claims, as noted in the rejections, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, with a preferred range of 1 to 25 mg and the teaching of a specific example of 10 mg dose, a dose form containing about 5 mg of zoledronic acid, or its pharmaceutical acceptable salt would have been obvious.
Further, respect to the remarks that zoledronic acid has been demonstrated to be effective for improving cardiac function, again, the claims are drawn to a composition, not the method. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627